EXHIBIT 10.18
 
 
SIXTH AMENDMENT TO LEASE


This Sixth Amendment to Lease (the “Amendment”) is entered into as of this 15th
day of November, 2010 (the “Effective Date”), by and between JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), formerly known as The Manufactures Life Insurance
Company (USA), a wholly owned subsidiary of Manulife Financial Corporation (the
“Landlord”), successor by purchase and assignment to Proscenium, LLC; and THE
WILLIAM CARTER COMPANY, a Massachusetts corporation (the “Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
February 16, 2001 (the “Original Lease”), as amended by the First Amendment to
Lease dated May 31, 2001 (the “First Amendment”), the Second Amendment to Lease
dated July 26, 2001 (the “Second Amendment”), the Third Amendment to Lease dated
December 3, 2001 (the “Third Amendment”), the Fourth Amendment to Lease dated
December 21, 2004 (the “Fourth Amendment”) and the Fifth Amendment to Lease
dated November 4, 2010 (the “Fifth Amendment”; the Original Lease, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment are hereinafter collectively referred to as the “Lease”)
whereby Landlord leases to Tenant certain premises consisting of an aggregate of
approximately 103,544 rentable square feet of space (the “Leased Premises”) in
the building commonly known as The Proscenium, located at 1170 Peachtree Street
N.E., Atlanta, Georgia 30309 (the “Building”), for a term that commenced on
October 1, 2001 and is scheduled to expire on June 30, 2015 (the “Term”), the
Leased Premises being comprised of temporary space on the Second (2nd) Floor of
the Building and the entire rentable area on the Sixth (6th), Ninth (9th), Tenth
(10th) and Eleventh (11th) Floors of the Building as shown below:


Rentable Area                                      Floor of Building


1,972                                                       2nd
25,393                                                      6th
25,393                                                      9th
25,393                                                      10th
25,393                                                      11th


WHEREAS, the parties desire to expand the Leased Premises and make certain other
modifications to the Lease associated with such expansion; as provided herein;


NOW THEREFORE, in consideration of the above-stated premises and the mutual
covenants contained herein and in the Lease, Landlord and Tenant hereby agree as
follows:


1.
Effective Date.  Unless otherwise stated herein, the agreements contained in
this Amendment shall be effective as of the Effective Date.



2.
Defined Terms.  Unless otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Lease.


 
1

--------------------------------------------------------------------------------

 



3.
Expansion Term.



 
(a)
Temporary Space leased during Expansion Term.  Effective for a term (the
“Expansion Term”) commencing upon the Expansion Date, defined below, applicable
to each of the spaces that are the subject of this Paragraph 3, and expiring on
the Expansion Term Expiration Date, defined below, the Leased Premises shall be
expanded to include approximately 3,956 additional rentable square feet of
space, commonly known as Suite 575, located on the Fifth (5th) Floor of the
Building (the “Suite 575 Space”), and approximately 3,812 additional rentable
square feet of space, commonly known as Suite 1800, located on the Eighteenth
(18th) Floor of the Building (the “Suite 1800 Space”; the Suite 575 Space and
the Suite 1800 Space are also individually referred to as a “Space,” and they
are collectively referred to herein as the “Temporary Space”).  The Suite 575
Space is shown in the drawing attached hereto as Exhibit A and incorporated
herein by this reference, and the Suite 1800 Space is shown in the drawing
attached hereto as Exhibit B and incorporated herein by this reference.  The
Expansion Term shall expire on September 30, 2011 (the “Expansion Term
Expiration Date”); provided, however, that the Expansion Term Expiration Date
shall be extended by one day for each day that the Expansion Premises Delivery
Date, defined below, extends beyond July 1, 2011.  For the duration of the
Expansion Term, the Temporary Space shall be a part of the Leased Premises,
subject to all terms and conditions of the Lease applicable to the Leased
Premises, except as set forth herein.  The effective date of the expansion of
the Leased Premises (the effective date of each expansion of the Leased Premises
pursuant to the terms of this Amendment is referred to herein as an “Expansion
Date”) applicable to the Suite 1800 Space shall be thirty (30) days after the
Effective Date of this Amendment; and the Expansion Date applicable to the Suite
575 Space shall be ninety (90) days after the Effective Date.



 
(b)
Rent applicable to Temporary Space.  Effective upon the Expansion Date
applicable to each Space comprising the Temporary Space, and for the duration of
the Expansion Term, Tenant shall become liable for Rent applicable to such
Space, which shall be paid at the time and in the manner specified in the Lease,
as amended herein, but which shall be calculated at the annual rate of Eighteen
Dollars ($18.00) per rentable square foot of each Space.  The Temporary Space
shall not be included in the rentable square footage of the Leased Premises for
purposes of calculating Tenant’s Share of Operating Costs.



 
(c)
Acceptance of and access to Temporary Space.  The Spaces comprising the
Temporary Space shall be delivered by Landlord to Tenant in their existing “as
is” condition; Landlord shall have no obligation to improve or otherwise modify
any portion of the Temporary Space for Tenant’s occupancy; and all improvements
or modifications Tenant may desire to be made to the Temporary Space shall be
made by Tenant at Tenant’s sole expense, except as provided in subparagraph (d)
below, subject to the terms of the Lease regarding alterations made by Tenant to
the Leased Premises.  For the period of time commencing on the Effective Date
hereof and expiring the day prior to the Expansion Date applicable to each of
the Spaces comprising the Temporary Space (the “Early Access Period”), Landlord
shall permit Tenant to have access to such Spaces for the limited purpose of
taking measurements, installing trade fixtures, Cabling and wiring, and making
improvements to such Spaces, in accordance with the terms hereof; provided,
however, that except as provided below, Tenant shall not commence occupancy of
either Space comprising the Temporary Space for the purpose of conducting
business in such space until the Expansion Date applicable to such
Space.  Notwithstanding the foregoing, however, Tenant may commence occupancy of
the Temporary Space prior to the Expansion Date applicable to such Space,
provided that (i) all terms and conditions of the Lease applicable to Tenant’s
use and occupancy of the Leased Premises shall apply to Tenant’s occupancy of
such Space prior to the Expansion Date applicable to such space, except for the
obligation to pay Rent for such Space, which shall not commence until the
Expansion Date applicable to such Space; (ii) prior to occupancy of such Space,
Tenant shall deliver to Landlord a certificate of insurance reflecting that the
insurance that Tenant is required to maintain on the Leased Premises is
applicable to such Space; and (iii) if a certificate of occupancy is required by
Tenant’s occupancy of such Space, Tenant shall not commence occupancy of such
Space until Tenant delivers a copy of such certificate of occupancy to Landlord.



 
2

--------------------------------------------------------------------------------

 
 
(d)
Existing Unused Allowance.  The parties acknowledge that, as of the Effective
Date hereof, there remains available to Tenant a portion of a previous
improvement allowance provided to Tenant in the amount of Four Hundred
Seventy-four Thousand, Seven Hundred Fifty-eight Dollars ($474,758.00) (the
“Unused Previous Allowance”).  Upon making improvements to the Temporary Space,
Tenant shall be entitled to be reimbursed for the cost of such improvements in
an amount up to but not exceeding the Unused Previous Allowance.  Such
reimbursement shall be made by Landlord within thirty (30) days after Landlord’s
receipt of documentation reasonably acceptable evidencing (i) the cost incurred
by Tenant in making such improvements, and (ii) that all contractors used by
Tenant in making such improvements have been paid in full, and all lien rights
potentially arising from the making of such improvements have been extinguished.



 
(e)
Surrender of Temporary Space upon expiration of Expansion Term.  Upon the
expiration of the Expansion Term, Tenant shall (i) remove all of Tenant’s items
of personal property from the Temporary Space; (ii) remove any voice or data
cabling (“Cabling”) installed by Tenant in such space or common areas of the
Building (installed for Tenant’s use of such space) to the point of the origin
of such Cabling, and repair any damage to such space or the Building resulting
from such removal, if requested to do so by Landlord, as provided below; and
(iii) surrender possession of such space unto Landlord, broom clean and in good
repair, ordinary wear and tear excepted.  If Tenant shall remain in possession
of the Temporary Space beyond the expiration of the Expansion Term, then Tenant
shall be a tenant holding over as to such space as provided in the Lease.  No
later than thirty (30) days prior to the expiration of the Expansion Term,
Landlord shall notify Tenant whether Landlord will require Tenant to remove
Cabling from the Temporary Space, and if Landlord elects to require Tenant to
remove Cabling from the Temporary Space, then Tenant shall remove such Cabling
as provided above.



4.
The Expansion Premises.  The Leased Premises shall be expanded to include
certain space on the Fourth (4th) Floor of the Building (the “Expansion
Premises”) in accordance with the terms of this Paragraph 4.



 
3

--------------------------------------------------------------------------------

 
 
(a)
Determination of Expansion Premises.  Except as otherwise provided below, the
Expansion Premises shall contain approximately 9,000 rentable square feet of
space in a location to be designated by Tenant that is reasonably acceptable to
Landlord.  Tenant may, by written notice delivered by Tenant to Landlord no
later than May 1, 2011 (the “Expansion Premises Notice”), elect to have the
Expansion Premises contain more than 9,000 rentable square feet of space, and
may, subject to Landlord’s reasonable consent, contain up to the entire rentable
square footage of the Fourth (4th) Floor of the Building, which is equal to
25,392 rentable square feet of space.  In the event that Tenant does not elect
to send an Expansion Premises Notice to Landlord, then no later than May 15,
2011, Landlord shall designate the location of the Expansion Premises which
shall include elevator lobby exposure, and obtain Tenant’s consent to such
designation, which shall not be unreasonably withheld.  If Tenant elects to send
an Expansion Premises Notice to Landlord, then Tenant shall state in such notice
the its desired rentable square footage on the Fourth (4th) Floor of the
Building (which shall not be less than 9,000 rentable square feet) and its
desired location on the Fourth (4th) Floor of the Building, and during the
fifteen (15) day period following Landlord’s receipt of such Expansion Premises
Notice, Landlord and Tenant shall work in good faith to reach an agreement
regarding the rentable square footage and the location of the Expansion Premises
on the Fourth (4th) Floor of the Building.  In the event that the parties are
unable to agree upon the rentable square footage and location of the Expansion
Premises, then the Expansion Premises shall contain approximately 9,000 rentable
square feet of space on the Fourth (4th) Floor of the Building in a location to
be designated by Landlord, and such space shall include elevator lobby
exposure.  After the rentable square footage and location of the Expansion
Premises have been determined as provided in this paragraph, the parties shall
execute a further amendment to the Lease documenting same.



 
(b)
Expansion Date applicable to Expansion Premises.  The parties acknowledge that
the Expansion Premises are, as of the Effective Date, the subject of a lease
(the “Existing Lease”) by which the Expansion Premises are leased by Landlord to
another tenant of the Building (the “Existing Tenant”), the term of which is
scheduled to expire on June 30, 2011.  The Expansion Date applicable to the
Expansion Premises shall be the earlier of (i) ninety (90) days after the
Expansion Premises Delivery Date, defined below; or (ii) the date on which a
certificate of occupancy for the Expansion Premises is issued by the appropriate
local municipal authority having jurisdiction over the Building after completion
of the Improvements, defined in the Work Agreement attached hereto as Exhibit C
(the “Work Agreement”).  Effective on the Expansion Date, and throughout the
remainder of the Term of the Lease, the Expansion Premises shall become part of
the Leased Premises and all the terms, conditions and obligations of the Lease
shall apply to the Expansion Premises.



 
(c)
Acceptance of and access to Expansion Premises.  The Expansion Premises shall be
delivered by Landlord to Tenant the day following the date on which the term of
the Existing Lease expires and Landlord obtains possession of the Expansion
Premises from the Existing Tenant (the “Expansion Premises Delivery Date”); as
of the Effective Date, the parties anticipate that the Expansion Premises
Delivery Date will occur on July 1, 2011.  The Expansion Premises shall be
delivered by Landlord to Tenant in their then existing “as is” condition and,
except as otherwise provided in the Work Agreement; Landlord shall have no
obligation to improve or otherwise modify any portion of the Expansion Premises
for Tenant’s occupancy; and all improvements or modifications Tenant may desire
to be made to the Expansion Premises shall be made by Tenant in accordance with
the terms of the Work Agreement.  As set forth in the Work Agreement, Landlord
shall reimburse Tenant for the cost of construction of the wall demising the
Expansion Premises from the remaining space on the Fourth (4th) Floor of the
Building.  Tenant shall not commence occupancy of the Expansion Premises for
purposes of conducting business until the Expansion Date, determined as provided
above.



 
4

--------------------------------------------------------------------------------

 
 
(d)
Rent applicable to the Expansion Premises.  Effective upon the Expansion Date
applicable to the Expansion Premises, Tenant shall be liable to Landlord for
payment of Rent applicable to the Expansion Premises.  Rent for the Expansion
Premises shall be paid at the time and in the manner specified in the Lease for
Rent applicable to the Leased Premises, but Rent for the Expansion Premises
shall be calculated as provided below.



 
(i)
Monthly Rental.  Monthly Rental applicable to the Expansion Premises shall be
calculated at the annual rates per rentable square foot (“RSF”) of the Expansion
Premises shown in the chart that appears in this paragraph (which chart is based
on Expansion Premises of 9,000 RSF).

 
 
             MONTHLY RENTAL FOR EXPANSION PREMISES ONLY
9,000 rentable square feet*


    Annual
Rental Period                           Rate per
RSF                         Monthly                            Annually


     ED** –
09/30/12                                    $25.00                                    $18,750.00                           $225,000.00***
10/01/12 –
09/30/13                                    $25.50                                    $19,125.00                           $229,500.00
10/01/13 –
09/30/14                                    $26.01                                    $19,507.50                           $234,090.00
10/01/14 –
06/30/15                                    $26.53                                    $19,897.50                           $179,077.50****


*Subject to adjustment if RSF of the Expansion Premises is more than 9,000 RSF
**Expansion Date applicable to Expansion Premises
***Subject to the Abated Rent provision below.
****Based on a 9-month period.


 
(ii)
Abated Rent applicable to Expansion Premises only.  Provided that no Event of
Default exists beyond the cure period provided under the Lease at the time of
the abatement provided below, Tenant’s Monthly Rental applicable to the
Expansion Premises only shall be abated during the period commencing on the
Expansion Date and expiring five (5) full months after the Expansion Date (the
“Abatement Period”).  This provision shall not be construed to abate any other
sums becoming due under the Lease during the Abatement Period, other than the
Monthly Rental attributable to the Expansion Premises during the Abatement
Period (the “Abated Rent”).  The Abated Rent shall be amortized over the
remaining portion of the Term existing as of the Expansion Date at eight percent
(8%) simple interest per annum.  So long as no uncured monetary Event of Default
occurs under the Lease, upon Landlord’s receipt of the final monthly installment
of Rent due during the Term, Tenant shall have no liability to Landlord for the
repayment of any portion of the Abated Rent.  Upon the occurrence of an uncured
monetary Event of Default, then in addition to all of Landlord’s other remedies
available under the Lease, Tenant shall also become immediately liable to
Landlord for the unamortized portion of the Abated Rent existing as of the date
of such uncured monetary Event of Default, and interest shall accrue thereon at
the default interest rate specified in the Lease until such sum is paid in full.



 
5

--------------------------------------------------------------------------------

 
 
(iii)
Tenant’s Share of Operating Costs.  Effective upon the Expansion Date, Tenant
shall become liable for the payment of Tenant’s Share of Operating Costs
attributable to the Expansion Premises, which shall be calculated and assessed
as provided in the Lease, except that, for purposes of determining the amount
owed by Tenant as Tenant’s Share of Operating Costs attributable to the
Expansion Premises, the term “Initial Operating Costs” shall mean the actual
Operating Costs for the calendar year 2011 (the “Base Year”), adjusted as
provided in the Lease.



5.
Right of First Refusal.  Tenant shall have the following right of first refusal:



 
(a)
Grant of Right of First Refusal.  So long as the Lease is in full force and
effect, and no uncured Event of Default exists under the Lease at the time
Landlord must provide Tenant with the notice required hereunder, Tenant is
hereby granted a right of first refusal (the “Right of First Refusal”) as to the
Refusal Space, defined below, subject to all of the terms and conditions set
forth herein.  The Right of First Refusal shall be subject and subordinate to
the right of the existing tenant of the Refusal Space to renew or otherwise
extend the term of its lease for such space, whether such right is granted
before or after the Effective Date hereof, and to any other rights of any other
parties to lease all or any portion of the Refusal Space, if such rights were
granted in writing prior to the Effective Date hereof; provided, however, that
Tenant’s rights under this Right of First Refusal shall be superior to any right
of Manning, Selvage & Lee, Inc., which, as of the Effective Date, occupies Suite
400 of the Building, to extend the term of its lease for such space.



 
(b)
Refusal Term.  The term of the Right of First Refusal (the “Refusal Term”) shall
commence on May 1, 2011 and shall expire the earlier of (i) twenty-four (24)
months prior to the expiration of the Term of the Lease, as the same may be
extended by the written agreement of the parties from time to time; (ii) the
date on which all portions of the Refusal Space have been leased by Tenant; or
(iii) the date on which the Right of First Refusal is terminated, as provided
below.



 
(c)
The Refusal Space.  The Right of First Refusal shall apply to any space on the
Fourth (4th) or Fifth (5th) Floors of the Building that is available to be
leased at the time of the Proposed Offer, defined below. During the Refusal
Term, Landlord shall exert commercially reasonable efforts to fulfill the space
needs of any third-party tenant elsewhere in the Building served by the lower
elevator bank that does not include the Refusal Space.



 
6

--------------------------------------------------------------------------------

 
 
(d)
The Proposed Offer.  In the event that, during the Refusal Term, Landlord shall
engage in serious negotiations with any third party, other than the party then
occupying all or any portion of the Refusal Space (the “Proposed Tenant”), to
lease all or any portion of the Refusal Space, and Landlord delivers a bona fide
proposal to such Proposed Tenant to lease all or any portion of the Refusal
Space, or Landlord receives from such Proposed Tenant an offer to lease all or
any portion of the Refusal Space which offer Landlord desires to accept (such
bona fide proposal or such offer being referred to herein as a “Proposed
Offer”), and provided that Landlord has used commercially reasonable efforts to
fulfill the space needs of the Proposed Tenant in a space elsewhere in the lower
elevator bank of the Building that does not include the Refusal Space, then
Landlord shall contemporaneously with the delivery or receipt of such Proposed
Offer give Tenant written notice of the Proposed Offer, together with an offer
by Landlord (the “Landlord’s Offer”) to lease to Tenant the portion of the
Refusal Space set forth in the Proposed Offer (the “Proposed Space”) on the
terms and conditions set forth herein.



 
(e)
Terms applicable to Tenant’s Lease of Proposed Space.  Landlord’s Offer shall
consist of an offer to lease the Proposed Space to Tenant on the same terms and
conditions as Tenant’s lease of the Expansion Premises, except as otherwise set
forth herein.  The Rent applicable to the Proposed Space shall be calculated at
the same rates, and adjusted on the same basis, as the Rent then applicable to
the Expansion Premises.  Landlord shall provide Tenant with an allowance for
improvements to be made to the Proposed Space that is equal to Ten Dollars
($10.00) per rentable square foot of the Proposed Space multiplied by a
fraction, the numerator of which is the number of months remaining in the
balance of the Term following the expansion of the Leased Premises to include
the Proposed Space, and the denominator of which is the number of months in the
unexpired Term of the Lease existing as of the Expansion Date applicable to the
Expansion Premises (the “Pro-ration Ratio”).  Landlord shall abate the Monthly
Rent applicable to the Proposed Space for the number of months that is equal to
5 multiplied by the Pro-ration Ratio.  All improvements to be made by Tenant to
the Proposed Space shall be subject to Landlord’s reasonable approval and the
terms of the Lease applicable to alterations made to the Leased Premises.  The
Operating Costs attributable to the Proposed Space shall be calculated and
assessed as provided in the Lease, except that for purposes of determining the
amount owed by Tenant as Tenant’s Share of Operating Costs attributable to the
Proposed Space, the term “Initial Operating Costs” shall mean the actual
Operating Costs for the calendar year in which the effective date of any further
amendment to the Lease documenting the expansion of the Leased Premises to
include the Proposed Space occurs (which shall be the “Base Year” for the
Proposed Space), adjusted as provided in the Lease.



 
(f)
Exercise of the Right of First Refusal.  If Tenant accepts Landlord’s Offer,
then Tenant shall do so by forwarding written notice of acceptance to Landlord,
in accordance with the Notices provision of the Lease, as amended herein
(Tenant’s “Acceptance Notice”), no later than seven (7) business days following
Tenant’s receipt of Landlord’s Offer.  If Tenant accepts Landlord’s Offer, then
Landlord and Tenant shall execute a further amendment to the Lease documenting
the addition of the Proposed Space to the Leased Premises in accordance with the
terms of Landlord’s Offer for the remaining unexpired Term of the Lease existing
as of the effective date of the expansion of the Leased Premises to include the
Proposed Space (the “Expansion Amendment”).  Unless set forth to the contrary in
the Expansion Amendment, Tenant’s obligation for the payment of Rent for the
Proposed Space, subject to any abated rent provision applicable to such space,
shall commence ninety (90) days after the full execution of a lease amendment
documenting the expansion of the Leased Premises to include the Proposed Space
and Landlord’s delivery of the Proposed Space to Tenant for the construction of
improvements.  The Proposed Space shall be delivered by Landlord to Tenant in
its then existing “as is” condition; Landlord shall have no obligation to
improve or otherwise modify the Proposed Space for Tenant’s occupancy; provided,
however, that Landlord shall construct any common area corridor required as a
result of the lease of the Proposed Space to Tenant and demise the Proposed
Space from any remaining space on such floor, and Tenant shall reimburse
Landlord for one-half (1/2) of all of costs incurred by Landlord in connection
with such construction within thirty (30) days after Tenant’s receipt of
Landlord’s invoice for such amount.  If Tenant does not provide its Acceptance
Notice within such seven (7) business day period, then Tenant shall be deemed to
have rejected the Proposed Space, and Landlord shall thereafter be entitled to
lease the Proposed Space to the Proposed Tenant upon the terms and conditions
set forth in the Proposed Offer.  If Landlord and the Proposed Tenant enter into
a lease for the Proposed Space, then such Proposed Space shall be excluded from
the Refusal Space during the term of such lease, as the same may be extended
from time to time; however, if such Proposed Space should again become available
to be leased during the Refusal Term, such Proposed Space shall, once again,
become part of the Refusal Space.  If Landlord and the Proposed Tenant do not
enter into a lease for the Proposed Space, then such space shall continue to be
subject to the Right of First Refusal.



 
7

--------------------------------------------------------------------------------

 
 
(g)
Right of First Refusal Personal to Tenant.  The parties expressly agree that the
Right of First Refusal granted to Tenant herein shall be “personal” to
Tenant.  The Right of First Refusal may only be exercised by Tenant; it may not
be exercised by any subtenant of Tenant or an assignee of Tenant that is not an
Affiliate.  For purposed hereof, an “Affiliate” of Tenant shall be any firm,
person, corporation, partnership or other legal entity now or hereafter (i)
controlled by, in control of or under common control with Tenant, or (ii) into
which or with which Tenant shall merge or consolidate, or (iii) which acquires
all or substantially all of the stock or assets of Tenant.  Landlord shall have
no obligation to deliver Landlord’s Offer, as defined above, to Tenant if, at
the time this Right of First Refusal would otherwise require Landlord to deliver
Landlord’s Offer to Tenant, Tenant is then negotiating with Landlord or a
potential assignee or subtenant other than an Affiliate to either assign the
Tenant’s interest under the Lease or to sublet all or a portion of the Leased
Premises.



6.
Expansion Rights.  Tenant shall have the rights stated in this Paragraph 8 to
expand the Leased Premises.



 
(a)
Grant of Expansion Option.   So long as the Lease is in full force and effect,
and no uncured Event of Default exists under the Lease at the time Landlord
receives an Expansion Notice from Tenant, Tenant is hereby granted the on-going
and continuous option of expanding the Leased Premises (the “Expansion Option”)
to include the Additional Expansion Premises, defined below.



 
8

--------------------------------------------------------------------------------

 
 
(b)
Additional Expansion Premises.  The Additional Expansion Premises shall consist
of (i) Available, defined below, vacant space on the Fourth (4th) Floor of the
Building, so long as such Available space contains at least 5,000 rentable
square feet of space; and (ii) the Suite565 Space, as defined below and subject
to the terms and conditions set forth below.  As used herein, the term
“Available” shall mean not subject to any lease or any extension or expansion
rights; or if subject to a lease, extension or expansion rights such lease or
rights are scheduled to expire prior to Tenant’s proposed date of expansion of
the Leased Premises to include such space.  As used herein, the term “Suite 565
Space” shall mean approximately 5,757 rentable square feet of space on the Fifth
(5th) Floor of the Building commonly known as Suite 565 of the Building,
provided that such space shall only be part of the Additional Expansion Premises
for so long as such space is occupied by Landlord.



 
(c)
Special provisions applicable to Suite 565 Space.  Tenant’s right to expand into
the Suite 565 Space pursuant to the terms of the Expansion Option shall be
subject to the terms of this paragraph.  Tenant shall only have the right to
expand the Leased Premises to include the Suite 565 Space if Tenant in good
faith requires additional expansion space in the Building, and there is, in
Landlord’s reasonable determination, no other viable alternative space into
which the Leased Premises could be expanded other than the Suite 565 Space then
occupied by Landlord.  In the event that the Expansion Option is exercised by
Tenant, and the space into which the Leased Premises are expanded is the Suite
565 Space, then (i) Landlord shall deliver possession of the Suite 565 Space in
its then existing “as is” condition, free of all debris and personal property of
Landlord, no later than nine (9) months following Landlord’s receipt of an
Expansion Notice from Tenant and Landlord shall have no obligation to improve or
otherwise modify the Suite 565 Space for Tenant’s occupancy; and (ii) the Rent
applicable to the Suite 565 Space shall be calculated at the same rates, and
adjusted on the same basis, as the Rent then applicable to the Expansion
Premises, defined above; provided that no Rent applicable to the Suite 565 Space
shall be abated, and no allowance for improvements to the Suite 565 Space shall
be provided.  The Operating Costs attributable to the Suite 565 Space, shall be
calculated and assessed as provided in the Lease, except that for purposes of
determining the amount owed by Tenant as Tenant’s Share of Operating Costs
attributable to the Suite 565 Space, the term “Initial Operating Costs” shall
mean the actual Operating Costs for the calendar year in which the effective
date of any further amendment to the Lease documenting the expansion of the
Leased Premises to include the Suite 565 Space occurs (which shall be the “Base
Year” for the Suite 565 Space), adjusted as provided in the Lease.



 
(d)
Expansion Notice.  If Tenant elects to exercise the Expansion Option, then
Tenant shall forward written notice of such election (the “Expansion Notice”) to
Landlord, in accordance with the Notices provision of the Lease, as modified
herein.  Tenant shall designate in the Expansion Notice the approximate rentable
square footage of expansion space that Tenant requires, which shall not be less
than 5,000 rentable square feet of space; Tenant may exercise the Expansion
Option multiple times, so long as the Available space on the Fourth (4th ) Floor
of the Building contains at least 5,000 rentable square feet of space, and so
long as Tenant requires at least 5,000 rentable square feet of additional space
each time that the Expansion Option is exercised by Tenant.  Notwithstanding
anything to the contrary in this paragraph, if the amount of Available vacant
space on the Fourth (4th) Floor is less than 5,000 square feet at the time that
Tenant delivers Expansion Notice, then Tenant’s Expansion Option will apply to
all of the remaining Available vacant space on the Fourth (4th) Floor.



 
9

--------------------------------------------------------------------------------

 
 
(e)
Designation of Expansion Space.  In the Expansion Notice, Tenant shall designate
the portion of the Additional Expansion Premises that Tenant proposes to lease
(the “Proposed Additional Expansion Premises”), which shall be subject to
Landlord’s approval which shall not be unreasonably withheld or delayed.  Within
eight (8) business days following the receipt of the Expansion Notice, Landlord
will provide to Tenant a demising plan and an exact square footage figure of the
Expansion Space which Landlord is offering to Tenant; provided, however, that
Landlord shall use commercially reasonable efforts not to materially increase
the rentable square footage of the Proposed Additional Expansion Premises beyond
the rentable square footage requested by Tenant, or materially change the
location on the floor from the location that Tenant has indicated in the
Expansion Notice, subject to building code restrictions, the demising wall
location and configuration of the space, and taking into consideration the
remaining vacant space that remains Available to be leased on the Fourth (4th)
Floor of the Building.  In the event that Suite 565 Space is presented by
Landlord to Tenant as Proposed Additional Expansion Premises, Tenant shall not
have the option of leasing less than the entire amount of the Suite 565
Space.  Within the fifteen (15) day period following Landlord’s designation of
the Proposed Additional Expansion Premises, Landlord and Tenant shall work in
good faith to agree to the square footage and location of the additional space
to be leased by Tenant; provided, however, that the final determination of the
square footage and location of the space into which the Leased Premises shall be
expanded shall be reasonably determined by Landlord.  In the event that the
Landlord’s final determination of the Additional Expansion Premises is not
acceptable to Tenant, Tenant has the option to rescind its exercise of the
Expansion Option by written notice to Landlord no later than three (3) business
days following Tenant’s receipt of Landlord’s final determination of the
Additional Expansion Premises.



 
(f)
Rent applicable to Additional Expansion Premises on Fourth (4th) Floor.  The
Rent applicable to any Additional Expansion Premises leased by Tenant on the
Fourth (4th) Floor of the Building (“Fourth Floor Additional Expansion
Premises”) pursuant to Tenant’s exercise of the Expansion Option shall be
calculated at the same rates, and adjusted on the same basis, as the Rent then
applicable to the Expansion Premises, except as expressly set forth to the
contrary herein.  Landlord shall provide Tenant with an allowance for
improvements to be made to the Fourth Floor Additional Expansion Premises that
is equal to Ten Dollars ($10.00) per rentable square foot of such space
multiplied by a fraction, the numerator of which is the number of months
remaining in the Term following the expansion of the Leased Premises to include
such space, and the denominator of which is the number of months in the
unexpired Term of the Lease existing as of the Expansion Date applicable to such
space (the “Pro-ration Ratio” applicable to such space).  In addition, Landlord
shall abate the Monthly Rent applicable to the Fourth Floor Additional Expansion
Premises for the number of months that is equal to 5 multiplied by the
Pro-ration Ratio.  All improvements to be made by Tenant to the Fourth Floor
Additional Expansion Premises shall be subject to Landlord’s approval and the
terms of the Lease applicable to alterations made to the Leased Premises.



 
10

--------------------------------------------------------------------------------

 
 
(g)
Delivery of Additional Expansion Premises on Fourth (4th) Floor.  Unless
otherwise agreed to by the parties, the lease on the Additional Expansion
Premises shall commence ninety (90) days after Landlord delivers possession of
such space to Tenant.  The Fourth Floor Additional Expansion Premises shall be
delivered by Landlord to Tenant in their then existing “as is” condition;
Landlord shall have no obligation to improve or otherwise modify such space for
Tenant’s occupancy; provided, however, that Landlord shall construct any common
area corridor work required as a result of the lease of such space to Tenant and
demise such space from any remaining space on such floor, and Tenant shall
reimburse Landlord for all or a portion of all of costs incurred by Landlord in
connection with such construction (the “Demising Costs”) within thirty (30) days
after Tenant’s receipt of Landlord’s invoice for such amount, as provided
below.  If more than eighteen (18) months remain in the unexpired Term of the
Lease at the time of the effective date of the expansion of the Leased Premises
to include such space, then Tenant shall reimburse Landlord for one-half (1/2)
of the Demising Costs; if eighteen (18) or fewer months remain in the unexpired
Term of the Lease at the time of the effective date of the expansion of the
Leased Premises to include such space, then Tenant shall reimburse Landlord for
the entire amount of the Demising Costs incurred by Landlord.



 
(h)
Expansion Option Personal to Tenant.  The parties expressly agree that
the  Expansion Option granted to Tenant herein shall be “personal” to
Tenant.  The Expansion Option may only be exercised by Tenant; it may not be
exercised by any subtenant of Tenant or an assignee that is not an Affiliate,
defined above; and it may not be exercised by Tenant if Tenant is, either at the
time that the Expansion Notice is provided by Tenant to Landlord or on the
Expansion Date, negotiating with Landlord or a potential assignee or subtenant
other than an Affiliate to either assign the Tenant’s interest under the Lease
or to sublet all or a portion of the Leased Premises.



7.
Extension Option.  The renewal option set forth in Paragraph 17 of the Fourth
Amendment (the “Renewal Option”) shall be and remain in effect, and shall apply
to the entire rentable square footage of the Leased Premises located on the
Sixth (6th), Ninth (9th), Tenth (10th) and Eleventh (11th) Floors of the
Building, as provided in the Renewal Option.  In addition to the Renewal Option,
Tenant shall have the following option to extend the Term of the Lease
applicable to the Expansion Premises and any portion of the Refusal Space and
the Additional Expansion Premises, if any, actually leased by Tenant pursuant to
the terms of this Amendment (collectively, the “Sixth Amendment Premises”):



 
(a)
Grant of Extension Option.  So long as the Lease is in full force and effect,
and no uncured Event of Default exists at the time of the exercise of the option
set forth herein, Tenant is hereby granted the option to extend the Term of the
Lease applicable to the Sixth Amendment Premises (the “Extension Option”) for a
period of five (5) additional years (the “Extension Term”), to commence at the
expiration of the Term of the Lease.  The extension of the Lease shall be upon
the same terms and conditions of the Lease, except:  (i) the Monthly Rental and
calculation of Tenant’s Share of Operating Costs applicable during the Extension
Term shall be based on the effective rental rate offered to tenants of similar
size and credit that are renewing or extending a lease for comparable Class
A-buildings in the Midtown office market of Atlanta, Georgia at the time of the
Preliminary Notice (“Market Rate”).  Market Rate shall reflect the elevation in
the building of the leased space, the length of the renewal or extension term,
the abated rent and tenant improvement allowance and base year for operating
expenses and real estate taxes that is offered by landlords of comparable
buildings at the time of the Preliminary Notice; (ii) Tenant shall have no
option to extend the Lease applicable to the Sixth Amendment Premises beyond the
expiration of the Extension Term; (iii) Tenant shall not have the right to
assign its extension rights to any subtenant of the Leased Premises or to any
assignee of Tenant that is not an Affiliate; and (iv) the leasehold improvements
in the Sixth Amendment Premises will be provided in their then existing
condition at the time the Extension Term commences.



 
11

--------------------------------------------------------------------------------

 
 
(b)
Preliminary Notice.  If Tenant intends to exercise the Extension Option, Tenant
shall provide Landlord with written notice, in accordance with the Notices
provision of the Lease, as amended herein (the “Preliminary Notice”), of such
intention at least nine (9) months, but no earlier than fifteen (15) months,
prior to the expiration of the Term of the Lease.  If, for whatever reason,
Tenant does not forward Preliminary Notice to Landlord, in accordance with the
terms of this paragraph, that Tenant intends to exercise the Extension Option,
then the Extension Option set forth herein shall expire, and Tenant shall not
thereafter have any right to exercise the Extension Option or otherwise acquire
an interest in the Sixth Amendment Premises after the expiration of the Term of
the Lease.



 
(c)
Rental Applicable During Extension Term. Within thirty (30) days after
Landlord’s receipt of Tenant’s Preliminary Notice, Landlord shall provide Tenant
with written notice (the “Rent Notice”), of the Market Rate that will be
applicable to the Sixth Amendment Premises during the Extension Term, and the
Base Year that will be used for purposes of determining Tenant’s Share of
Operating Costs applicable to such space during the Extension Term
(collectively, the “Extension Term Rent”).  The Extension Term Rent shall be
determined by Landlord, and shall consist of Landlord’s good faith determination
of the market rental rate for the Leased Premises as of the commencement of the
Extension Term, taking into consideration such factors as rental for comparable
premises in the Building; the applicable base year; rental for comparable
premises in existing buildings in the same geographical area as the Building
(taking into consideration, but not limited to, use, quality, age and location
of the applicable building); the rentable area of the premises being leased; the
length of the pertinent rental term; the quality and creditworthiness of the
tenant, and such other factors as Landlord may reasonably determine are
relevant.



 
(d)
Extension Notice.  If, after review of Landlord’s determination of the Extension
Term Rent, Tenant elects to exercise the Extension Option, then, no later than
fifteen (15) days after Tenant’s receipt of Landlord’s Rent Notice, Tenant shall
forward written notice of such election (the “Extension Notice”) to Landlord in
accordance with the Notices provision of the Lease, as amended herein.  In such
event Tenant shall, within thirty (30) days after presentation by Landlord,
execute an amendment to the Lease, which amendment shall reflect the extension
of the Term of the Lease through the expiration of the Extension Term, and the
Extension Term Rent (including the specification of the Monthly Rental and the
Base Year that will be applicable during the Extension Term).  If, after
providing Landlord with Tenant’s Preliminary Notice, Tenant does not, for
whatever reason, provide Landlord with the Extension Notice required hereunder
in order to exercise the Extension Option, then the Extension Option shall
expire; Tenant’s Preliminary Notice shall be of no further force or effect; and
it shall be as if the Preliminary Notice had never been forwarded by Tenant to
Landlord.  If, however, after Tenant forwards its Extension Notice to Landlord,
Tenant fails to execute the amendment to the Lease as required by the terms of
this paragraph, then the Term of the Lease shall nonetheless be extended in
accordance with the terms of this Extension Option.



 
12

--------------------------------------------------------------------------------

 
 
(e)
Extension Option Personal to Tenant.  The parties expressly agree that the
Extension Option granted to Tenant herein shall be “personal” to Tenant.  The
Extension Option may only be exercised by Tenant; it may not be exercised by any
subtenant of Tenant or an assignee that is not an Affiliate; and it may not be
exercised by Tenant if Tenant is, at the time that the Extension Notice is
provided by Tenant to Landlord, negotiating with Landlord or a potential
assignee or subtenant that is not an Affiliate to either assign the Tenant’s
interest under the Lease or to sublet all or a portion of the Leased Premises.



8.
Parking.  The additional unreserved parking spaces to be provided to Tenant in
the Parking Garage for (i) the Temporary Space during the Expansion Term; and
(ii) the Expansion Premises as of the Expansion Date applicable to such space,
shall be allocated to Tenant at the ratio of two (2) unreserved spaces per 1,000
rentable square feet of such spaces.  Such additional unreserved parking spaces
shall be provided at the prevailing rate for spaces in the Parking Garage
applicable from time to time.



9.
Landlord’s address for Notices.  Landlord’s address for notices set forth on
Page 1 of the Original Lease, and as referenced in Paragraph 21 of the Original
Lease, is hereby deleted from the Lease and the following shall be substituted
therefor:



John Hancock Life Insurance Company (U.S.A.)
c/o Manulife Financial
1170 Peachtree Street, Suite 565
Atlanta, Georgia 30309
Attention:  Lease Administration


10.
Additional amendments to Lease.  Paragraphs 1, 2 and 3 of the Special
Stipulations attached as Exhibit “G” to the Original Lease are hereby deleted
from the Lease.



11.
Agency Disclosure and Leasing Broker/Agent’s Commission.  Jones Lang LaSalle
Brokerage, Inc. (“Broker”) has represented the Tenant in this transaction, and
Broker will be compensated by Landlord by separate agreement.  Landlord was not
represented by a broker in this transaction.  Landlord and Tenant (each of which
is an “Indemnifying Party” hereunder) represent to each other that they have
dealt with no broker, agent or finder in connection with this transaction other
than Broker.  Each Indemnifying Party hereby indemnifies the other party and
agrees to hold such other party harmless from and against any and all claims,
causes, demands, losses, liabilities, commissions, settlements, judgments,
damages, expenses and fees (including reasonable attorneys’ fees and court
costs) in connection with any claim for commission, fees, compensation or other
charge relating in any way to this agreement, or to the consummation of the
transactions contemplated hereunder, which may be made by any person, firm or
entity, other than Broker, based upon any agreement made or alleged to have been
made by such Indemnifying Party or its agent or representative, or the conduct
or the alleged conduct of such Indemnifying Party or its agent or
representative.  The provisions of this paragraph shall survive termination or
expiration of the Lease.



 
13

--------------------------------------------------------------------------------

 
12.
Lease in Effect.  Except as modified herein, all terms and conditions of the
Lease in effect as of the Effective Date hereof shall be and remain in full
force and effect.



 
[Signatures appear on next page]

 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and sealed this Amendment
as of the day and year first written above.


LANDLORD:


JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
a wholly owned subsidiary of Manulife Financial Corporation


By:           TERRY L. GILLIAM               
[Signature]  Terry L. Gilliam


Title:       Regional Director, Atlanta Real Estate Office




TENANT:


THE WILLIAM CARTER COMPANY,
a Massachusetts corporation,


By:      RICHARD F.
WESTENBERGER                                                                     
             [Signature]


Typed Name:    Richard F. Westenberger                                                                      
                    Title:    Chief Financial
Officer                                                                


Attest:     THOMAS A.
CARROLL                                                                   
             [Signature]


Typed Name:     Thomas A.
Carroll                                                                  
                    Title:      Vice President Real
Estate                                                                





       [CORPORATE SEAL]


 

 
 
15

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
DRAWING OF SUITE 575 SPACE


 
[suite575.jpg]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


DRAWING OF SUITE 1800 SPACE




[suite1800.jpg]

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


WORK AGREEMENT


This Work Agreement is attached to and made a part of that certain Sixth
Amendment to Lease dated November 15, 2010 (the “Amendment”), by and between
JOHN HANCOCK LIFE INSURANCE COMPANY (USA), a wholly owned subsidiary of Manulife
Financial Corporation (the “Landlord”), and THE WILLIAM CARTER COMPANY, a
Massachusetts corporation (the “Tenant”). The terms used in this Exhibit that
are defined in the Amendment or the Lease shall have the same meanings as
provided in the Amendment or the Lease, respectively.


 
1.
General.  This Work Agreement sets forth the terms and conditions governing
Tenant’s construction of improvements to be installed in the Expansion Premises,
defined in Paragraph 4 of the Amendment (the “Improvements”).



2.
Tenant Improvement Allowance.



 
2.1
The Landlord agrees, subject as herein provided, to reimburse the Tenant the
amount of up to Ten Dollars ($10.00) per rentable square foot of the Expansion
Premises (the “Tenant Improvement Allowance”).  The Tenant Improvement Allowance
is to offset all or part of the Tenant’s expenditure for the Improvements.  The
Tenant Improvement Allowance may be applied by the Tenant toward all costs
incurred by the Tenant in connection with the Improvements in the Expansion
Premises, including but not limited to construction costs, architectural,
engineering and other consulting fees (excluding legal fees).  Landlord shall
not assess a construction management or oversight fee in connection with
Tenant’s construction of the Improvements.  In addition to the Tenant
Improvement Allowance, Tenant may use any portion of the Unused Previous
Allowance, defined in Paragraph 3(d) of the Amendment, for reimbursement of
Tenant’s costs incurred in constructing the Improvements.  In addition to the
Tenant Improvement Allowance, Landlord shall reimburse Tenant for the cost of
constructing the wall demising the Expansion Premises from the remaining space
on the Fourth (4th) Floor of the Building.



 
2.2
Prior to the Tenant having occupied and conducted business from the Expansion
Premises for thirty-one (31) days, the Landlord shall not disburse to the Tenant
more than ninety percent (90%) of the Tenant Improvement Allowance.  Once the
Tenant has occupied and conducted business from the Expansion Premises for a
minimum of thirty-one (31) days, and upon receipt by the Landlord of (a) a final
Draw Request (as hereinafter defined), (b) evidence satisfactory to the Landlord
that all contractors, workers, material and service suppliers and all other
persons having claims against the Tenant for payment of work done or material or
service supplied in connection with the Improvements have been paid in full, (c)
reproducible as-built architectural and engineering drawings of the Expansion
Premises, and (d) a certified air balance report for the Expansion Premises,
approved by the Tenant’s engineer, the Landlord shall reimburse the Tenant the
balance of the Tenant Improvement Allowance due to the Tenant.  The said balance
shall not be payable by the Landlord unless the Tenant has completed the
installation of the Improvements in accordance with the drawings and
specifications approved by the Landlord. It is a condition precedent to the
Landlord’s obligation to reimburse the Tenant as aforesaid, that the final Draw
Request must be received by the Landlord on or before March 31, 2012 (the
“Allowance Expiration Date”).  Landlord shall pay to Tenant any portion of the
Tenant Improvement Allowance that remains unused after the Allowance Expiration
Date; provided, however, that Tenant’s delivery of written notice to Landlord
prior to the Allowance Expiration Date of Tenant’s election to apply all or a
portion of the Tenant Improvement Allowance as a Rent credit, in accordance with
the provisions of Section 2.7 of this Work Agreement, shall constitute using the
Tenant Improvement Allowance prior to the Allowance Expiration Date.



 
C-1

--------------------------------------------------------------------------------

 
2.3            Payment of the Tenant Improvement Allowance shall be further
subject to the following:


 
(a)
Once each calendar month during construction of the Improvements, Tenant shall
present to the Landlord the Tenant’s request for payment (“Draw Request”) for
such work which has been completed to date (excepting for the final Draw
Request, which may be submitted immediately upon the above conditions being
met).  Each Draw Request shall include the Tenant’s certification that the
Improvements covered thereby have been completed, and shall be substantiated by
invoices or other evidence of payment for such Improvements.  Within twenty (20)
days of the Landlord’s receipt of a complete and correct Draw Request, the
Landlord shall make payment to the Tenant (or to the Tenant’s vendors, subject
as hereinafter provided).



 
(b)
All Draw Requests covering construction work shall be accompanied by an AIA
Application and Certificate for Payment (AIA Documents G702 and G703), certified
by the Tenant’s architect, and covering only such work as is actually installed
in the Leased Premises.  All Certificates for Payment shall include full,
partial, or conditional releases of lien, as the case may be, and other such
documentation as the Landlord may reasonably request.  Prior to substantial
completion of the Improvements, all Certificates for Payment shall include
retainage of not less than ten percent (10%) of the value of the work in place.



 
(c)
In the case of invoices greater than Ten Thousand Dollars ($10,000.00), the
Tenant may request that the Landlord make payment directly to the contractor,
supplier, or vendor.  Any such request(s) shall be included in the monthly Draw
Request, and shall be accompanied by the vendor’s original invoice for the work.



 
(d)
In the event that the Tenant is in default of its monetary obligations under the
Lease beyond any applicable notice and period of cure, the Landlord shall have
no obligation to make any payment of the Tenant Improvement Allowance, until
such time as such default has been cured by the Tenant.



 
2.4
The Landlord shall have the right, but not an obligation, to pay any contractor,
workers, material and service supplier, and all other persons who have performed
work or supplied material or service in connection with the Improvements if the
Tenant has failed to do so, and the Tenant shall pay the Landlord on demand the
amount the Landlord has so paid, unless such payment is made by the Landlord
prior to the disbursement of the Tenant Improvement Allowance, in which case the
amount of such payment shall be deducted from the Tenant Improvement Allowance.



 
C-2

--------------------------------------------------------------------------------

 
 
2.5
In the event that any mechanic’s lien is recorded against the Building or
Expansion Premises or any stop notices are served on Landlord during the course
of the Improvements, then Landlord shall have the right to withhold from the
Tenant Improvement Allowance a sum equal to one hundred fifty percent (150%) of
the disputed amount.  Landlord shall have the right to make payment of the
disputed sum directly to the claimant to cause the release of any mechanic’s
lien that has been filed against the Building or Expansion Premises or to cause
the release of any stop notice served on Landlord where said lien has not been
removed by the recordation of either a release of mechanic’s lien or a statutory
lien release bond issued by a corporate surety reasonably acceptable to Landlord
within ten (10) business days following the date Tenant receives notice of
filing of the mechanic’s lien or Landlord’s receipt of the stop notice.



 
2.6
In the event that the cost of the Improvements exceeds the Tenant Improvement
Allowance, then the entire amount of such excess shall be Tenant’s sole
responsibility.



 
2.7
Notwithstanding the foregoing, Tenant may elect to apply all or any portion of
the Tenant Improvement Allowance (but not the Unused Previous Allowance) as a
credit to be applied to the Rent becoming due for the Expansion Premises during
the seven (7) month period following the Abatement Period until such credit is
exhausted, so long as written notice of such election is delivered by Tenant to
Landlord no later than the Allowance Expiration Date.  Provided, however, that
even if Tenant elects to apply the entire Tenant Improvement Allowance as a Rent
credit, construction of all Improvements to the Expansion Premises shall
otherwise be performed by Tenant in accordance with the terms of this Work
Agreement, except that Tenant shall be solely responsible for the cost of the
Improvements.



3.           Design and Schedule.


 
3.1
Tenant Plans for the Improvements.



 
(a)
Space Plan: The “Space Plan” as used herein shall mean a plan containing, among
other things, a partition layout, door location and system furniture located in
key spaces within the Expansion Premises.  Tenant shall obtain Landlord’s
approval of the Space Plan prior to having Construction Drawings and
Specifications prepared.



 
(b)
Construction Drawings and Specifications: The “Construction Drawings and
Specifications” as used herein shall mean the construction working drawings, the
mechanical, electrical and other technical specifications, and the finishing
details, including wall finishes and colors and technical and mechanical
equipment installation, if any, all of which details the Improvements to be
constructed in the Expansion Premises.  The Construction Drawings and
Specifications shall:



 
C-3

--------------------------------------------------------------------------------

 
 
(i)
be compatible with the Building shell, and with the design, construction and
equipment of the Building;



 
(ii)
comply with all applicable laws, codes and ordinances including the Americans
With Disabilities Act, and the rules and regulations of all governmental
authorities having jurisdiction;



 
(iii)
comply with all applicable insurance regulations and the requirements of the
Board of Underwriters for a fire resistant Class A building; and



 
(iv)
include locations of all portions of the Improvements including complete
dimensions.



 
(c)
Except as specified by Landlord pursuant to Section 8 hereof, all Improvements,
whether covered by the Tenant Improvement Allowance or not, which are
permanently affixed to the Expansion Premises or alter the operational systems
of the Building shall become the property of Landlord upon expiration or earlier
termination of the Lease and shall remain on the Leased Premises at all times
during the term of the Lease.  Subject to any specific contrary provisions
contained in the Lease or this Amendment, Tenant shall have no obligation to
restore the Expansion Premises or the Temporary Premises to their condition
existing as of the Effective Date hereof.



 
3.2
Approvals by Landlord.  The subcontractor for the mechanical, electrical and
plumbing modifications to the Expansion Premises shall be Barrett, Woodyard &
Associates, Inc., which subcontractor Landlord hereby approves, or such other
contractor as Tenant may select, subject to Landlord’s prior approval, which
shall not be unreasonably withheld or delayed.  All Construction Drawings and
Specifications for the Improvements shall be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld or delayed, except that
Landlord shall have complete discretion with regard to granting or withholding
approval of Construction Drawings and Specifications to the extent they impact
the Building’s structure or systems, would be visible from the Common Areas or
exterior of the Building.  Any changes, additions or modifications that Tenant
desires to make to the approved Space Plan and the approved Construction
Drawings and Specifications (collectively, the “Tenant Plans”) shall also be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld except as provided above for Building structure, system or appearance
impact.  The actual amount of any outside third-party review fees incurred by
Landlord for the review of the Construction Drawings and Specifications, or any
changes, additional or modifications thereto, shall be charged against the
Tenant Improvement Allowance without mark-up by Landlord.  The contract with
Tenant’s general contractor (the “Construction Contract”) shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld,
except that Landlord shall have the right to withhold its approval in the event
that the contract does not contain a written construction schedule (the “Written
Construction Schedule”).  Tenant shall ensure that the Construction Contract
places on the Contractor, defined below, the obligation for (i) payment of all
wages and salaries to all individuals employed by Contractor in connection with
the Improvements, in compliance with all minimum wage, overtime compensation,
unemployment compensation, withholding and other laws applicable to the payment
of wages and salaries by employers, and to ensure that any subcontractors
engaged by Contractor are responsible for such compliance for individuals
employed or engaged by such subcontractors; (ii) compliance with employment
eligibility and record keeping requirements under applicable employment and
immigration laws and requirements for all employees of Contractor, and to ensure
that any subcontractors engaged by Contractor are responsible for such
compliance for individuals employed or engaged by such subcontractors; (iii)
compliance with applicable workers’ compensation laws for its own employees, and
to ensure that any subcontractors engaged by Contractor are responsible for such
compliance for individuals employed or engaged by such subcontractors; (iv) for
compliance with all other applicable labor and employment laws for all employees
of Contractor, and to ensure that any subcontractors engaged by Contractor are
responsible for such compliance for individuals employed or engaged by such
subcontractors; and (v) indemnifying Tenant and Landlord for, and holding Tenant
and Landlord harmless from, any damages and/or costs including but not limited
to, fines, assessments, penalties of law or governmental agency, attorneys’
fees, and damages arising from the violation of Contractor’s obligations under
this provision.  Tenant shall not commence construction of the Improvements
until all approvals from Landlord required hereunder have been obtained.



 
C-4

--------------------------------------------------------------------------------

 
4.
Construction of Improvements.  Landlord and Tenant acknowledge that Tenant shall
hire its own general contractor or contractors (the “Contractor”), which shall
be subject to Landlord’s prior approval, which shall not be unreasonably
withheld or delayed, to complete the Improvements.  Following Landlord’s final
approval of the Tenant Plans and Tenant’s selection of the Contractor, and
Tenant obtaining all required permits, Tenant shall commence and diligently
proceed with the construction of the Improvements.  The Improvements shall be
conducted with due diligence, in a good and workmanlike manner befitting a
first-class office building, and in accordance with the Tenant Plans, the
current Rules and Regulations of the Building, and all applicable laws, codes,
ordinances and rules and regulations of all governmental authorities having
jurisdiction over the Building.



Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from any
and all claims for personal or bodily injury and property damage that may arise
from the performance of the Improvements, whether resulting from the negligence
or willful misconduct of the Contractor, subcontractors or otherwise, unless
such claims are the result of the gross negligence or willful misconduct or
breach of the Lease by Landlord or Landlord’s agents, employees or
contractors.  The Contractor and subcontractors shall execute such additional
documents as Landlord deems reasonably appropriate to evidence said indemnity.


Notwithstanding the foregoing, Tenant shall not commence the Improvements until
the following is provided:


 
(a)
Insurance.  Prior to construction, Tenant shall provide Landlord with an
original certificate of All-Risk Builder’s Risk Insurance, subject to Landlord’s
reasonable approval, in the minimum amount of the replacement cost of the
Improvements issued by a company or companies acceptable to Landlord and
authorized to do business in the State of Georgia, covering the Leased Premises,
with premiums prepaid, and which names the Landlord as an additional
insured.  Said policy shall insure the Improvements and all materials and
supplies for the Improvements stored on the Expansion Premises (or at any other
sites) against loss or damage by fire and the risks and hazards insured against
by the standard form of extended coverage, and against vandalism and malicious
mischief.  Said insurance coverage shall be for one hundred percent (100%) of
replacement cost, including architectural fees. Such policy shall contain a
provision that the insurance company waive the rights of recovery or subrogation
against Landlord, its agents, servants, invitees, employees, affiliate
companies, and their insurers.



 
C-5

--------------------------------------------------------------------------------

 
 
(b)
Governmental Permits.  Building permits and other appropriate permits and
licenses from the appropriate agency or office of any governmental or regulatory
body having jurisdiction over the Leased Premises and which are required for the
construction of the Improvements.



 
(c)
Additional Insurance.  Such additional insurance as may then be required of all
contractors performing work in the Building.



 
(d)
Accepted Contract and Bid.  Tenant shall provide Landlord with a copy of the
contract entered into with the Contractor, which shall include the Written
Construction Schedule and the names of all subcontractors, materialmen and
suppliers.  Tenant shall further provide Landlord with a copy of the contract
(which may be in the form of a purchase order or work authorization) for any
design professionals and other vendors involved in the execution of the
Improvements.



5.
Change Orders.  If Tenant desires any change or addition to the work or
materials to be provided pursuant to this Exhibit after Tenant’s and Landlord’s
approval of the Construction Drawings and Specifications, Tenant shall submit a
proposed Change Order to Landlord describing or depicting such proposed change
(the “Proposed Change Order”).  The Proposed Change Order shall be subject to
Landlord’s prior approval, which shall be granted or withheld in accordance with
the provisions of Section 3.2 of this Work Agreement, as soon as possible, but
in no event later than three (3) Business Days after Landlord’s receipt of the
Proposed Change Order.  If Landlord approves the Proposed Change Order, Tenant
shall issue a Change Order in accordance with the Proposed Change Order approved
by Landlord.  All additional expenses attributable to any Change Order requested
by Tenant and approved by Landlord shall be charged against the Tenant
Improvement Allowance.



6.
Cooperation With Other Tenants.  Tenant shall promptly remove from the Common
Areas any of Tenant’s equipment, materials, supplies or other property deposited
in the Common Areas during the construction of the Improvements.  Further,
Tenant shall at no time disrupt or allow disruption to any portion of the
Parking Facilities of the Building, pedestrian access, nor allow disruptions of
mechanical, electrical, telephone and plumbing services.  In addition, Tenant
shall not interrupt the normal business operation of any other tenant at the
Building.



 
C-6

--------------------------------------------------------------------------------

 
 
7.
Inspection by Landlord.  Landlord shall have the right to inspect the
Improvements at all reasonable times upon prior notice to Tenant.  Landlord’s
failure to inspect the Improvements shall not constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Improvements
constitute the Landlord’s approval of same.



8.
Removal of Improvements.  Portions of the Improvements reasonably determined by
Landlord to be specialized improvements (e.g. floor and ceiling mounted
auxiliary air conditioning units, non-building standard fire suppression/control
systems, computer rooms, auditoriums and laboratories) shall, at the election of
Landlord, either be removed by Tenant at its expense before the expiration of
the Term or shall remain upon the Leased Premises and be surrendered therewith
upon the expiration or earlier termination of the Lease as the property of
Landlord. If Landlord requires the removal of all or part of the Improvements,
Tenant, at its expense, shall repair any damage to the Leased Premises or the
Building caused by such removal and restore the Leased Premises to their
condition prior to the installation of the Improvements. If Tenant fails to
remove such Improvements upon Landlord’s request, then Landlord may (but shall
not be obligated to) remove the same and the cost of such removal, repair and
restoration, together with any and all damages which Landlord may suffer and
sustain by reason of the failure of Tenant to remove the same, shall be charged
to Tenant and paid upon demand.  All voice and data cabling (“Cabling”)
installed by Tenant inside any of the interior walls of the Expansion Premises,
in any portion of the ceiling plenum above or below the Expansion Premises, or
in any portion of the Common Areas of the Building, including but not limited to
any of the shafts or utility rooms of the Building, shall be clearly labeled or
otherwise identified as having been installed by Tenant.  All Cabling installed
by Tenant shall comply with the requirements of the National Electric Code and
any other applicable fire and safety codes.  Upon the expiration or earlier
termination of the Lease applicable to the Expansion Premises, Tenant shall
remove all Cabling installed by Tenant anywhere in the Expansion Premises or the
Building to the point of the origin of such Cabling, and repair any damage to
the Expansion Premises or the Building resulting from such removal, if requested
to do so by Landlord, as provided below.  No later than thirty (30) days prior
to the expiration of the Term applicable to the Expansion Premises, Landlord
shall notify Tenant whether Landlord will require Tenant to remove Cabling from
the Expansion Premises, and if Landlord elects to require Tenant to remove
Cabling from such space, then Tenant shall remove such Cabling as provided
above.



9.
Completion of Improvements. Tenant shall notify Landlord in writing when the
Improvements have been substantially completed. Landlord shall thereupon have
the opportunity to inspect the Improvements in order to determine if the
Improvements have been substantially completed in accordance with the Tenant
Plans. If the Improvements have not been substantially completed in accordance
with the Tenant Plans, Landlord shall, immediately following inspection, provide
Tenant with written notification of the items deemed incorrect or
incomplete.  Tenant shall forthwith proceed to correct the incorrect or
incomplete items. Notwithstanding anything to the contrary, the Improvements
shall not be considered suitable for review by Landlord until all designated or
required governmental inspections, permits and certifications necessary for the
Improvements, including, but not limited to final inspection by the governing
jurisdiction, have been made, given and/or posted, at which time Landlord and
Tenant shall jointly prepare a list (the “Punch List”) of those matters
remaining to be accomplished to complete construction of the Improvements in
accordance with the approved Construction Drawings and Specifications.



 
C-7

--------------------------------------------------------------------------------

 
10.
Substantial Completion.  For purposes of this Amendment, “Substantial
Completion,” “Substantially Complete” and “Substantially Completed,” shall mean
the date when all of the following have occurred with respect to the
Improvements: (i) Landlord has reasonably determined that the construction of
the Improvements has been substantially completed in accordance with the Tenant
Plans, subject only the Punch List; and (ii) the building department of the city
or county where the Leased Premises are located has completed its final
inspection of the Improvements and has issued a Certificate of Occupancy
allowing Tenant’s use and occupancy of the Expansion Premises.  Provided,
however, that Tenant may satisfy the requirement of producing a Certificate of
Occupancy by securing a temporary or conditional certificate of occupancy so
long as the condition of the Improvements in the absence of those items of
construction that Tenant must complete as a condition to the issuance of a final
Certificate of Occupancy is adequate for the conduct of Tenant’s business in the
Expansion Premises.



11.
Repayment of Disbursed Allowance in Event of Default.  After the Tenant
Improvement Allowance, or such portion thereof as may expended by Landlord
hereunder (the “Disbursed Allowance”), has been paid by Landlord, the principal
amount of the Disbursed Allowance, together with interest thereon calculated at
the simple interest rate of nine percent (9%) per annum, shall be amortized
evenly over the remaining unexpired Term of the Lease, as extended herein,
following the expiration of the Abatement Period, and so long as Tenant does not
default in its monetary obligations under the Lease, and fail to cure such
default within the applicable period of cure, if any, provided under the Lease,
then the balance of the Disbursed Allowance shall be reduced each month by the
principal amount amortized each month, and upon Landlord’s receipt of the final
payment of Rent due during the Term of the Lease, Tenant shall have no liability
to Landlord for the repayment of any portion of the Disbursed Allowance or the
interest thereon that accrued and was amortized over the Term of the Lease.  In
the event that Tenant shall default in any of its monetary obligations under the
Lease, and Tenant shall fail to cure such default within the applicable cure
period, if any, specified in the Lease, then in addition to all of Landlord’s
other remedies available under the Lease, Tenant shall also be liable to
Landlord for the entire unreduced principal balance of the Disbursed Allowance
remaining as of the date of such uncured default, and interest shall accrue
thereon at the default interest rate specified in the Lease.

 
 
 
C-8 

--------------------------------------------------------------------------------

 